ohn Mauzy Pittman, Chief Judge. The appellant in this J criminal case entered a conditional plea of guilty pursuant to Ark. R. Crim. P. 24.3(b) to possession ofmethamphetamine found in a search of his automobile conducted after his arrest. On appeal, he asserts that there was no valid basis to perform an inventory of his automobile and argues that the trial court therefore erred in denying his motion to suppress evidence obtained from the automobile following his arrest. We affirm. The record shows that the owner of Johnson’s Automotive called police to report that appellant had driven by that business several times, leading the owner to suspect that appellant would attempt to remove one of appellant’s automobiles from impound after the business closed for the night. A check disclosed that there were outstanding warrants for appellant’s arrest for violation of the Arkansas Hot Check Law and for failure to pay child support, and an officer was dispatched to make contact with him. The officer saw appellant driving on Route 23 and attempted to stop him by engaging the emergency lights and siren of his patrol car. Appellant indicated by waving his hand and pointing out the window that he saw the officer but, instead of stopping in a nearby parking lot as directed, he continued driving, turned onto Benton Street, and parked on the street in front of his home. Appellant exited his car and was arrested on the outstanding warrants. Officers immediately performed an inventory of appellant’s automobile at the scene and discovered in a jacket in the front seat the methamphetamine that he was convicted of possessing in this case. On appeal, appellant contends that there was no reasonable need to secure his automobile and its contents because it was parked in front of his home, and that the items discovered in his car therefore should have been suppressed as the fruits of an illegal search. Where the validity of a warrantless search is in issue, this court makes an independent determination, based on the totality of the circumstances, whether the evidence obtained by means of a warrantless arrest or search should be suppressed. The trial court’s finding will not be set aside unless it is found to be clearly against the preponderance of the evidence. As the preponderance of the evidence turns heavily on the question of credibility, we defer to the superior position of the trial court in making the determination of which evidence is to be believed. Folly v. State, 28 Ark. App. 98, 771 S.W.2d 306 (1989). As a general rule, all searches conducted without a valid warrant are unreasonable unless shown to be within one of the exceptions to the rule that a search must rest upon a valid warrant. Kirk v. State, 38 Ark. App. 159, 832 S.W.2d 271 (1992). The burden is on the State to establish an exception to the warrant requirement. Fultz v. State, 333 Ark. 586, 972 S.W.2d 222 (1998); Izell v. State, 75 Ark. App. 377, 58 S.W.3d 400 (2001). One recognized exception is the so-called “inventory search” of an automobile, which permits police officers to conduct a warrantless inventory of a vehicle that is being impounded in order to protect an owner’s property while it is in the custody of the police, to insure against claims of lost, stolen, or vandalized property, and to guard the police from danger. Bratton v. State, 77 Ark. App. 174, 72 S.W.3d 522 (2002); see Ark. R. Crim. P. 12.6(b). However, the police may impound a vehicle and inventory its contents only if the actions are taken in good faith and in accordance with standard police procedures or policies; an inventory “may not be used as a guise for ‘general rummaging to discover incriminating evidence.’ ” Bratton v. State, 11 Ark. App. at 177-78, 72 S.W.3d at 525 (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)). Although the fact that a vehicle is legally parked does not necessarily negate the need to take the vehicle into protective custody, Folly v. State, supra, factors such as hazard to public safety, possibility of vandalism, and the risk of theft are to be considered when determining whether protective custody is necessary. Izell v. State, supra.  In the present case, we need not decide whether the State demonstrated circumstances justifying an inventory because a search of the passenger compartment of appellant’s automobile was clearly permitted under the facts of this case as an incident of appellant’s arrest. We will affirm the trial court if it is correct even though the court states the wrong reason for its ruling, and this principle has been applied in cases where the issue was the validity of a search. See, e.g., Moya v. State, 335 Ark. 193, 981 S.W.2d 521 (1998); McKenzie v. State, 69 Ark. App. 186, 12 S.W.3d 250 (2000); Hicks v. State, 28 Ark. App. 268, 773 S.W.2d 113 (1989). The United States Supreme Court has held that, when a police officer makes a lawful custodial arrest of an automobile’s occupant or recent occupant, the Fourth Amendment allows the officer to search the vehicle’s passenger compartment and containers found therein as a contemporaneous incident of arrest. New York v. Belton, 453 U.S. 454, 460-61 (1981). The justification for the search is not that the arrestee has no privacy interest in the vehicle’s passenger compartment but that the lawful custodial arrest justifies the infringement of any privacy interest the arrestee may have. Id. This rule is not limited to situations where the police officer makes contact with the occupant while the occupant is inside the vehicle, but also applies in cases where a recent occupant of a vehicle is first contacted and arrested in close proximity to the vehicle. Thornton v. United States, 541 U.S. 615, 622 (2004). Our review of the totality of the circumstances leads us to conclude that the officer initiated contact with appellant while appellant was occupying his vehicle, and that appellant was clearly at least a recent occupant of his vehicle and in close proximity to his vehicle when he was placed under arrest; indeed, he had just stepped out of the car after being stopped by the officer. The search of the passenger compartment of that vehicle clearly was authorized under both New York v. Belton, supra, and Thornton v. United States, supra, and thus was permissible under the federal constitution.  Likewise, we think that the search of the vehicle incident to appellant’s arrest was proper under Arkansas law. As Judge Hart correctly notes in her dissent, article 2, section 15 of the Arkansas Constitution provides protection against unreasonable searches similar to that of the Constitution of the United States, and Arkansas courts are not bound by the federal interpretation of the Fourth Amendment when interpreting our own law. However, the Arkansas Supreme Court has considered this precise issue and expressly declined to depart from federal interpretation in the vehicular search-incident-to-arrest context, noting that it has long followed the rule enunciated in New York v. Belton and has found it to provide a practical and workable rule. Stout v. State, 320 Ark. 552, 898 S.W.2d 457 (1995); see State v. Sullivan, 348 Ark. 647, 650-51, 74 S.W.3d 215, 217-18 (2002). Consequently the term “unreasonable search” as employed in article 2, section 15 of the Constitution of Arkansas is to be interpreted in the same manner the United States Supreme Court interprets the Fourth Amendment to the Constitution of the United States. Stout, 320 Ark. at 555-56, 898 S.W.2d at 460. Furthermore, the Stout court expressly rejected the argument that the Arkansas Rules of Criminal Procedure provide greater protection against unreasonable searches than does the Fourth Amendment in this context. The court noted that, although Rule 12.4, standing alone, does provide a more narrow definition of a reasonable search than does Belton, Rule 12.1 embraces the Belton rationale and allows the search of the passenger compartment of a car incident to a lawful custodial arrest without regard to whether the circumstances warrant a reasonable belief that the vehicle contains things connected with the offense for which the arrest was made. Stout, 320 Ark. at 556, 898 S.W.2d at 460-61. Judge Neal, in his dissent, asserts that there must be some relationship between the vehicle and the reason for the arrest to support a valid search of the vehicle incident to the occupant’s arrest. No authority for this assertion is cited, and it is therefore difficult to address with specificity, but we note that the United States Court of Appeals for the Eighth Circuit appears to be unaware of any such principle. In circumstances similar to those presented here, that court upheld the search of the automobile recently driven by a man arrested on an outstanding arrest warrant for assault as a valid search incident to his arrest. United States v. Poggemiller, 375 F.3d 686 (8th Cir. 2004). In any event, the qualification that Judge Neal would place upon the Belton rule is plainly one that neither the United States Supreme Court nor the Arkansas Supreme Court has ever stated. Rather, Belton unquali-fiedly holds that “when a policeman has made a lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.” Belton, 453 U.S. at 460. In his dissent, Judge Griffen argues that the search of a vehicle may be conducted as an incident of the occupant’s arrest only where there is reasonable cause to believe that the search will yield evidence of a crime. He is wrong. There is a distinction, apparently widely misunderstood, between the various legal principles governing searches of moveable vehicles. One such set of principles, established by the United States Supreme Court in Carroll v. United States, 267 U.S. 132 (1925), has been called the “automobile exception” to the warrant requirement. The permissible scope of a search conducted pursuant to the automobile exception is dependent upon circumstances like those that the dissenting judges assert are required in the present case: [T]he scope of the warrantless search authorized by [the automobile] exception is no broader and no narrower than a magistrate could legitimately authorize by warrant. If probable cause justifies the search of a lawfully stopped vehicle, it justifies the search of every part of the vehicle and its contents that may conceal the obj ect of the search. United States v. Ross, 456 U.S. 798, 825 (1982). The automobile exception, however, is not involved in the present case. Neither is the plain view doctrine being relied upon, see McDonald v. State, 354 Ark. 216, 119 S.W.3d 41 (2003), or the principles applicable when the occupant of the vehicle consents to the search, see Duncan v. State, 304 Ark. 311, 802 S.W.2d 917 (1991).1  Judge Griffen also argues that this case is similar to Izell v. State, 75 Ark. App. 377, 58 S.W.3d 400 (2001), where this court held that a search of a car parked in a driveway was not a valid search incident to arrest. However, the appellant in that case was inside his parents’ home when he was arrested, and had been for thirty to forty-five minutes before the police arrived and were admitted inside. To the extent of its holding regarding search incident to arrest, Izell is distinguishable from the case now before us. Despite the assertions to the contrary made by some of the dissenting judges, the law upon which we rely is well-established and has been in effect for many years. In Chimel v. California, 395 U.S. 752 (1964), the United States Supreme Court declared that, when an arrest is made, it is reasonable for the arresting officer to search the person arrested in order to remove any weapons that the latter might seek to use in order to resist arrest or effect his escape, and to search for and seize any evidence on the arrestee’s person in order to prevent its concealment or destruction. In United States v. Robinson, 414 U.S. 218 (1973), the Supreme Court reversed a decision of the District of Columbia Court of Appeals holding that a search made incident to arrest was unreasonable because the officer’s interest in self-protection could have been met by only a frisk of the arrestee, and because there was no evidence to be found given • that he was arrested for driving while his license was revoked. Noting that its fundamental disagreement with the court of appeals arose from the latter’s suggestion that it was necessary to litigate, in every case, the issue of whether a search incident to arrest was necessary to secure evidence or ensure officer protection, the Robinson Court wrote that: A police officer’s determination as to how and where to search the person of a suspect whom he has arrested is necessarily a quick ad hoc judgment which the Fourth Amendment does not require to be broken down in each instance into an analysis of each step in the search. The authority to search the person incident to a lawful custodial arrest, while based upon the need to disarm and to discover evidence, does not depend on what a court may later decide was the probability in a particular arrest situation that weapons or evidence would in fact be found upon the person of the suspect. A custodial arrest of a suspect based on probable cause is a reasonable intrusion under the Fourth Amendment; that intrusion being lawful, a search incident to the arrest requires no additional justification. It is the fact of the lawful arrest which establishes the authority to search, and we hold that in the case of a lawful custodial arrest a full search of the person is not only an exception to the warrant requirement of the Fourth Amendment, but is also a “reasonable” search under that Amendment. Robinson, 414 U.S. at 235 (emphasis added). Stated another way, a search incident to a lawful custodial arrest may be made consistent with the Fourth Amendment “whether or not there is probable cause to believe that the person arrested may have a weapon or is about to destroy evidence.” United States v. Chadwick, 433 U.S. 1, 14 (1977). In New York v. Belton, 453 U.S. 454 (1981), the Supreme Court extended the doctrine in Robinson to allow the search of the entire passenger compartment of a vehicle as a contemporaneous incident of a valid arrest of an occupant or recent occupant of the vehicle. In so doing, it clearly explained the factors upon which its decision was based: Although the principle that limits a search incident to a lawful custodial arrest may be stated clearly enough, courts have discovered the principle difficult to apply in specific cases. Yet, as one commentator has pointed out, the protection of the Fourth and Fourteenth Amendments “can only be realized if the police are acting under a set of rules which, in most instances, makes it possible to reach a correct determination beforehand as to whether an invasion of privacy is justified in the interest of law enforcement.” LaFave, “Case-By-Case Adjudication” Versus “Standardized Procedures”: The Robinson Dilemma, 1974 S.Ct.Rev. 127, 142. This is because “Fourth Amendment doctrine, given force and effect by the exclusionary rule, is primarily intended to regulate the police in their day-to-day activities and thus ought to be expressed in terms that are readily applicable by the police in the context of the law enforcement activities in which they are necessarily engaged. A highly sophisticated set of rules, qualified by all sorts of ifs, ands, and buts and requiring the drawing of subtle nuances and hairline distinctions, may be the sort of heady stuff upon which the facile minds of lawyers and judges eagerly feed, but they may be ‘literally impossible of application by the officer in the field.’ ” Id., at 141. In short, “[a] single, familiar standard is essential to guide police officers, who have only limited time and expertise to reflect on and balance the social and individual interests involved in the specific circumstances they confront.” Dunaway v. New York, 442 U.S. 200, 213-214 So it was that, in United States v. Robinson, 414 U.S. 218, the Court hewed to a straightforward rule, easily applied, and predictably enforced: “[I]n the case of a lawful custodial arrest a full search of the person is not only an exception to the warrant requirement of the Fourth Amendment, but is also a ‘reasonable’ search under that Amendment.” Id., at 235. In so holding, the Court rejected the suggestion that “there must be litigated in each case the issue of whether or not there was present one of the reasons supporting the authority for a search of the person incident to a lawful arrest.” Ibid. Belton, 453 U.S. at 458-59. For the same pragmatic reasons, the Supreme Court in Thornton v. United States, 541 U.S. 615 (2004), refused to adopt a different rule to apply in cases where the suspect is arrested outside a vehicle he recently occupied: Under petitioner’s proposed rule, an officer approaching a suspect who has just alighted from his vehicle would have to determine whether he actually confronted or signaled confrontation with the suspect while he remained in the car, or whether the suspect exited his vehicle unaware of, and for reasons unrelated to, the officer’s presence. This determination would be inherently subjective and highly fact specific, and would require precisely the sort of ad hoc determinations on the part of officers in the field and reviewing courts that Belton sought to avoid. Id., at 459-460, 101 S.Ct. 2860. Experience has shown that such a rule is impracticable, and we refuse to adopt it. So long as an arrestee is the sort of “recent occupant” of a vehicle such as petitioner was here, officers may search that vehicle incident to the arrest. Thornton, 541 U.S. at 623. The Arkansas Supreme Court adopted the rationale of Belton as applicable to the Arkansas Constitution precisely because it was a practical and workable rule. See Stout v. State, supra; State v. Sullivan, supra. The dissenting judges, perhaps hungering for that “heady stuff upon which the facile minds of lawyers and judges eagerly feed” described by the Belton Court, would reject the simple, straightforward, easily-applied, and predictably-enforced standard enunciated in that case in favor of a standard so nebulous that they themselves cannot precisely define it. Their position is not the law. The trial court reached the right result, and we therefore affirm. Affirmed. Robbins, Vaught, Crabtree, and Baker, JJ., agree. Hart, Gladwin, Griffen, and Neal, JJ., dissent.   “Unfortunately, lawyers and judges who have taken the words ‘automobile exception’ literally have created considerable confusion about the parameters of the Carroll decision and its progeny. The exception is neither limited to automobile searches, nor does it cover all searches of automobiles. . . . Many warrantless searches of movable vehicles are properly analyzed only in terms of other exceptions to the Fourth Amendment’s warrant requirement. For example,... a search of all or part of an automobile may be justified independently of the automobile exception if conducted incident to a lawful arrest, in performing a stop and frisk of a car’s occupants, under the authority of the plain view doctrine, while inventorying a car, or upon the consent of car’s occupant. Other constitutional searches of automobiles may not involve the Fourth Amendment at all.” Charles H. Whitebread & Christopher Slobogin, Criminal Procedure 179-80 (3d ed. 1992) (emphasis added) (internal footnotes omitted).